[Cite as Dix Rd. Property Mgt., L.L.C. v. Thomas, 2019-Ohio-5366.]




                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




 DIX ROAD PROPERTY MANAGEMENT                           :
 LLC,
                                                        :            CASE NO. CA2019-07-126
        Appellant,
                                                        :                 OPINION
                                                                          12/30/2019
     - vs -                                             :

                                                        :
 JEREMY E. THOMAS, et al.,
                                                        :
        Appellees.



                     CIVIL APPEAL FROM HAMILTON MUNICIPAL COURT
                                 Case No. 2019CVF00872



Joseph R. Matejkovic, 9078 Union Centre Boulevard, Suite 350, West Chester, Ohio 45069-
4879, for appellant

Jeremy E. Thomas, 401 South G Street, Hamilton, Ohio 45013-3218, appellee, pro se

Brittany A. Adams, 401 South G Street, Hamilton, Ohio 45013-3218, appellee, pro se


        S. POWELL, J.

        {¶ 1} Appellant, Dix Road Property Management LLC ("Dix Road"), appeals from a

judgment issued by the Hamilton Municipal Court granting it default judgment against
                                                                                    Butler CA2019-07-126

appellees, Jeremy E. Thomas and Brittany A. Adams.1 For the reasons outlined below, the

trial court's judgment is reversed and this matter is remanded for further proceedings.

        {¶ 2} On May 24, 2017, Dix Road entered into a contract with Thomas and Adams

to lease residential rental property located in Trenton, Ohio. Pursuant to that contract, the

parties agreed that a 24% interest rate would apply to and accrue on any outstanding

balance that may be found due and payable to Dix Road. After entering into this contract,

Thomas and Adams failed to pay rent, late fees, utilities, and other charges then due and

payable to Dix Road. As a result, on March 29, 2019, Dix Road filed a complaint for breach

of contract requesting $2,670 in damages from Thomas and Adams.                               Dix Road also

requested prejudgment and postjudgment interest at the contracted 24% interest rate plus

court costs. Neither Thomas nor Adams filed any responsive pleading to Dix Road's

complaint.

        {¶ 3} On June 12, 2019, Dix Road moved for default judgment against Thomas and

Adams. The trial court granted Dix Road's motion on June 27, 2019. However, rather than

granting Dix Road prejudgment and postjudgment interest at the contracted 24% interest

rate, the trial court instead granted Dix Road the following:

                Therefore, IT IS HEREBY ORDERED, ADJUDGED, AND
                DECREED that Plaintiff Dix Road Property Management, LLC
                is hereby granted judgment against Defendants Jeremy E.
                Thomas and Brittany A. Adams, jointly and severally, in the
                amount of $2,670.00 together with post-judgment interest at the
                rate of 5% per year, and all costs of this action.

        {¶ 4} Dix Road now appeals from the trial court's decision, raising the following

single assignment of error for review.

        {¶ 5} THE          TRIAL        COURT         ERRED          TO      THE        PREJUDICE            OF



1. Neither Thomas nor Adams filed a brief in this matter. Pursuant to App.R. 18(C), if the appellee fails to file
a brief, such as Thomas and Adams in this case, this court "may accept the appellant's statement of the facts
and issues as correct and reverse the judgment if appellant's brief reasonably appears to sustain such action."
                                                      -2-
                                                                         Butler CA2019-07-126

PLAINTIFF/APPELLANT BY GRANTING JUDGMENT WITH INTEREST AT OTHER THAN

THE CONTRACT RATE.

       {¶ 6} In its single assignment of error, Dix Road argues that the trial court erred by

failing to award it prejudgment and postjudgment interest at the contracted 24% interest

rate. We agree.

       {¶ 7} "The Ohio Supreme Court has held that, under R.C. 1343.03, parties can

agree by written contract to provide a higher rate of interest than the statutory maximum

rate." Marion Plaza, Inc. v. D & L Enters., 7th Dist. Mahoning No. 09-MA-207, 2010-Ohio-

6267, ¶ 12, citing Minster Farmers Coop. Exchange Co. v. Meyer, 117 Ohio St.3d 459,

2008-Ohio-1259, ¶ 25.      Specifically, R.C. 1343.03(A) provides, in pertinent part, the

following:

             [W]hen money becomes due and payable upon any bond, bill,
             note, or other instrument of writing, upon any book account,
             upon any settlement between parties, upon all verbal contracts
             entered into, and upon all judgments, decrees, and orders of
             any judicial tribunal for the payment of money arising out of
             tortious conduct or a contract or other transaction, the creditor
             is entitled to interest at the rate per annum determined pursuant
             to section 5703.47 of the Revised Code, unless a written
             contract provides a different rate of interest in relation to the
             money that becomes due and payable, in which case the
             creditor is entitled to interest at the rate provided in that contract.

(Emphasis added.)

       {¶ 8} The statute "encourages payment of money judgments resulting from tort or

contract claims" and "incentivizes one to keep financial promises or otherwise interest will

be added to the past-due amount from the date of nonpayment." Ginn v. Stonecreek Dental

Care, 12th Dist. Fayette Nos. CA2018-09-019, CA2018-09-019, and CA2018-11-022, 2019-

Ohio-3229, ¶ 16. "R.C. 1343.03(A) has been applied in awarding both prejudgment and

postjudgment interest in contract causes of action." Deerfield Twp. V. Mason, 12th Dist.

Warren No. CA2011-12-138, 2013-Ohio-779, ¶ 28, citing Hance v. Allstate Ins. Co., 12th

                                              -3-
                                                                       Butler CA2019-07-126

Dist. No. CA2008-10-094, 2009-Ohio-2809, ¶ 5.

       {¶ 9} "The statutory rate set forth in R.C. 1343.03(A) is a default rate that is applied

unless the parties have otherwise agreed on a different rate of interest in writing."

Midwestern Auto Sales, Inc. v. Lattimore, 12th Dist. Butler Nos. CA2014-02-029 thru

CA2014-02-032, CA2014-03-067, CA2014-03-068, CA2014-04-086, and CA2014-04-087,

2015-Ohio-53, ¶ 25, citing Realty Income Corp. v. Garb-Ko, Inc., 10th Dist. Franklin No.

13AP-35, 2013-Ohio-4932, ¶ 33. In order for there to be a deviation from the statutory rate

of interest, two prerequisites must be met: "(1) there must be a written contract between the

parties; and (2) the contract must provide a rate of interest with respect to money that

becomes due and payable." Chappell Door Co. v. Roberts Group, Inc., 12th Dist. Fayette

No. CA90-09-013, 1991 Ohio App. LEXIS 2081, *10-11 (May 6, 1991), citing Hobart Bros.

Co. v. Welding Supply Serv., Inc., 21 Ohio App.3d 142, 144 (10th Dist.1985). "Once a

judgment is rendered, the interest rate in the contract * * * will continue to govern until the

amount due is paid." Id., citing First Bank of Ohio v. Wigfield, 10th Dist. Franklin Nos. 07AP-

561 and 07AP-562, 2008-Ohio-1278, ¶ 20.

       {¶ 10} Both prerequisites are met in this case; (1) there is a written contract between

the Dix Road, Thomas, and Adams that (2) sets forth a 24% interest rate with respect to

money that becomes due and payable to Dix Road. By failing to file any responsive

pleading to Dix Road's complaint, Thomas and Adams admitted the same and assented to

the contracted 24% interest rate. "[A] party receiving a default judgment in its favor is

entitled to the interest rate specified in the written contract." Marion Plaza, 2010-Ohio-6267,

¶ 13. Therefore, rather than the default statutory interest rate set forth in R.C. 1343.03(A)

and 5703.47, the contracted 24% interest rate applies to all money due and payable to Dix

Road. Accordingly, Dix Road's claim that the trial court erred by failing to apply the

contracted 24% interest rate to its award of postjudgment interest has merit.

                                              -4-
                                                                      Butler CA2019-07-126

       {¶ 11} Dix Road's claim that the trial court erred by failing to award it prejudgment

interest at that same contracted 24% interest rate also has merit. "Once a plaintiff receives

judgment on a contract claim, the trial court has no discretion but to award prejudgment

interest under R.C. 1343.03(A)." Textiles, Inc. v. Design Wise, Inc., 12th Dist. Madison Nos.

CA2009-08-015 and CA2009-08-018, 2010-Ohio-1524, ¶ 49; Deerfield Twp., 2013-Ohio-7

at ¶ 28 (awarding "prejudgment interest is mandatory" in contract cases under R.C.

1343.03[A]). The record in this case indicates that prejudgment interest, at the contracted

rate of 24%, began accruing the date that Thomas and Adams breached their contract with

Dix Road in February 2019. See, e.g., Midwestern Auto Sales, 2015-Ohio-53 at ¶ 33

(appellant entitled to prejudgment interest from date of default on retail installment sales

contract). Therefore, because the trial court erred by failing to apply the contracted 24%

interest rate rather than the default statutory interest rate set forth in R.C. 1343.03(A) and

5703.47, Dix Road's single assignment of error is sustained, the trial court's judgment is

reversed, and this matter is remanded to the trial court for further proceedings.

       {¶ 12} Judgment reversed and remanded.


       HENDRICKSON, P.J., and RINGLAND, J., concur.




                                             -5-